The question put to the witness Robinson is not subject to the objection that it called upon him to determine the truth of facts deposed to by the plaintiff before giving an opinion as to the value of his services. If the question was subject to the construction put upon it by the counsel for the defendants the objection was well founded. It was for the jury to determine the credit to be given to the plaintiff's testimony, and the opinion of Robinson as to the value of the services founded upon the plaintiff's evidence could only be given hypothetically, that is, assuming that the facts stated by him were true, which it was for the jury to decide. And this we think was implied in the question put. The question was: "What were his services, as he (plaintiff) described them, worth a month taking the whole year round?" This was equivalent to asking him: "Assuming that the services rendered were as described by the plaintiff what were they worth?" It left the jury to pass upon the credibility of the testimony upon which the opinion was based. The allowance of interest on the plaintiff's claim from the time of the commencement of the suit although the amount was then unliquidated, was proper within the recent authorities upon the subject. (Feeter v. Heath, 11 Wend., 478; Van Rensselaer v.Jewett, 2 N.Y., 135; Adams v. Fort Plain Bank, 36 id., 255;Mygatt v. Wilcox, 45 id., 306; McCormick v. The Penn.Central R.R. Co., 49 id., 304.)
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 319